DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-23 are pending, of which all pending claims are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “….the photonic quantum computing system is configured to” in claim 16 
“…the photonic quantum computing system is further configured to” in claims 19-21

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §101

	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected as not being directed to patent eligible subject matter. The claims are directed to a judicial exception, specifically the recitations of “a method of quantum computing” and “a photonic quantum computing system” are directed to a mathematical procedure for converting one form of numerical representation to another and therefore is an abstract idea. The remainder of the claim limitations (e.g. performing measurements, data manipulating storing data in memory, executing an output) are not found to be significantly more since they are directed to adding insignificant extra-solution activity (e.g. mere data gathering or data outputting in conjunction with the abstract idea). It is noted that Alice made it clear that different statutory categories should not be treated differently with regard to analysis of eligible subject matter.
101 Flowchart Analysis:
Claims 1- 23:
STEP 1:  YES
Claims are directed to a process and a machine which deals with “quantum computing”.
STEP 2A:  YES
Claims are directed to an abstract idea since the claims deals with non-established theoretical idea of “quantum computing”. Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable "substantial" utility.
Paragraph [0002] of the specification discloses "Embodiments herein relate generally to quantum computational devices, such as photonic devices (or hybrid electronic/photonic devices) for performing fusion measurements to generate fault tolerant quantum computing devices and associated methods''.
Paragraph [053] and [0214] indicate "Quantum computing … which follow the rules of quantum theory" and [0111]-[0112] indicate that Fusion Based Quantum Computation (FBQC) is another approach to implementing quantum computation. The examiner submits, since this FBQC is a theoretical framework, the FBQC quantum computer system has not been realized as of yet. Moreover, MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the 'substantial' utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.
Furthermore, there are not any patent or other arts available on this subject matter which indicates that the claimed subject matter is still a theoretical approach. To support this, the WSJ published an article "PsiQuantum Raises $450 Million to Build Its Quantum Computer" on July 27 2021. The article explicitly discloses "PsiQuantum doesn't have an early- stage quantum computing prototype yet that customers can test". The examiner submits the WSJ article is further evidence that the claims lack substantial and credible utility.
Further, a Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a 'useful' quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-
Furthermore, "The case against Quantum Computing'' by Mikhail Dyakonov in IEEE Spectrum, discloses:
In a system with two qubits, there are 22 or 4 basic states, which can be written (↑↑), (↑↓), (↓↑), and (↓↓). Naturally enough, the two qubits can be described by a quantum-mechanical wave function that involves four complex numbers. In the general case of N qubits, the state of the system is described by 2N complex numbers, which are restricted by the condition that their squared magnitudes must all add up to 1.

While a conventional computer with N bits at any given moment must be in one of its 2N possible states, the state of a quantum computer with N qubits is described by the values of the 2N quantum amplitudes, which are continuous parameters (ones that can take on any value, not just a 0 or a 1). This is the origin of the supposed power of the quantum computer, but it is also the reason for its great fragility and vulnerability.
How is information processed in such a machine? That's done by applying certain kinds of transformations—dubbed “quantum gates"—that change these parameters in a precise and controlled manner.

Experts estimate that the number of qubits needed for a useful quantum computer, one that could compete with your laptop in solving certain kinds of interesting problems, is between 1,000 and 100,000. So the number of continuous parameters describing the state of such a useful quantum computer at any given moment must be at least 21,000, which is to say about 10300. That's a very big number indeed. How big? It is much, much greater than the number of subatomic particles in the observable universe.

To repeat: A useful quantum computer needs to process a set of continuous parameters that is larger than the number of subatomic particles in the observable universe.

The IEEE spectrum opinion piece is further evidence that the claims lack substantial and credible utility.
Furthermore, "Quantum Computing: Progress and Prospects (2019)" by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7 page 176 of "Quantum Computing: Progress and Prospects (2019)" discloses "[t]he time to create a large fault-tolerant quantum computer that can run Shor' s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away." The examiner submits "Quantum Computing: Progress and Prospects (2019)" as evidence that Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.

STEP 2B:  NO ( Generic computer function and Well known in the Art)
The remainder of the claim limitations (e.g. performing measurements, data manipulating storing data in memory, executing an output) are not found to be significantly more since they are directed to adding insignificant extra-solution activity (e.g. mere data gathering or data outputting in conjunction with the abstract idea).
Therefore, the claims are not eligible subject matter under 35 U.S.C. 101.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Corcoles-Gonzalez et al. (US 2019/0378025 A1) teaches techniques and a system to facilitate quantum computation. A quantum feature map circuit component that estimates a kernel associated with a feature map; and a support vector machine component that performs a classification using the estimated kernel.
Freedman et al. (US 2014/0221059 A1) teaches a fusion outcome quasiparticle may be trapped in a potential well of a topological segment. The potential well having the fusion outcome quasiparticle trapped therein and a third quasiparticle may be moved relative to each other such that the potential well and the third quasiparticle are brought toward each other. The quasiparticles may be Majorana modes of a nanowire.
Gilbert et al. (US 2008/0035911 A1) teaches a method of creating two-dimensional quantum computational cluster states is demonstrated that is considerably more efficient than previously proposed approaches. The method uses local unitaries and type-I fusion operations. The increased efficiency of the method compared to previously proposed constructions is obtained by identifying and exploiting local equivalence properties inherent in cluster states.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112